 KING RADIO CORP., INC.649King Radio Corporation,Inc.andCommunicationsWorkersofAmerica,AFL-CIO.Case17-CA-3007June 30,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn May 1, 1967, Trial Examiner Marion C. Lad-wig issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner.3ORDERfore deny the said requestSee Monroe Auto Equipment Company,164N LRB 501, at fn. I Further, in the absence of evidence that Respon-dent's refusal to bargain continued after September 21, we do not adoptthat portion of the Trial Examiner's recommendation which extends thecertification for 1 year following Respondent's posting of the requirednotice.'We agree with the Trial Examiner's finding that Respondent ter-minated Doris Owens in violation of Section 8(a)(3) and (I) of the ActUpon the instant record, we further find that Respondent's discharge ofOwens, insofar as it resulted from enforcement of the discriminatorilypromulgated and applied no-talking rule, was independently violative ofSection 8(a)(1) of the Act' In the absence of exceptions, we adoptpro formathe Trial Ex-aminer's finding that Supervisor Like was not discharged in violation ofSection 8(a)(1) of the ActTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This proceedingwas heard at Kansas City, Missouri, on December19-23, 1966,1 and on January 17-18 and February 28,1967, pursuant to a charge filed on August 31 andamended on October 5, November 8, and December 6by Communications Workers of America, AFL-CIO,herein called the Union, and pursuant to a complaint is-sued on November 30 and amended on December 6. Thecase involves primarily the issues as to whether theRespondent, King Radio Corporation, Inc.,2 herein calledthe Company, (1) during the election campaign, (a) en-gaged in coercive interrogation, and (b) promulgated aninvalid no-solicitation rule; and (2) following a majorityvote for the Union on June 30, (a) made unilateralchanges in benefits and working conditions, (b) dis-criminatorily suspended and terminated union suppor-ters, and (c) delayed bargaining to determine the Union,in violation of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany,3 I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,King Radio Corporation, Inc., Olathe, Kansas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete the second sentence from paragraph2(e) of the Trial Examiner's Recommended Order.2.Delete from the last indented paragraph of theattached notice as an Appendix to the Trial Ex-aminer's Decision the words, "as if the first year ofthe certification were now beginning."'The Charging Party has filed exceptions to the Trial Examiner's Deci-sion, requesting a monetary remedy for losses and expenses incurred as aresult of the Respondent's unlawful refusal to bargain. We deem it inap-propriate in this case to depart from our existing policy with respect toremedial orders in cases involving violations of Section 8(a)(5), and there-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company is a Kansas corporation, which is en-gaged in the manufacture of airplane radios and relateditems at its Olathe, Kansas, plants, where it annuallyreceivesmaterials and products valued in excess of$50,000 directly from outside that State, and from whereitannually ships goods and products valued in excess of$50,000 directly to customers outside the State. TheCompany admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. The Union is a labor organization within the mean-ing of the Act.Unless otherwise indicated, all dates refer to the year 1966.2Before hearing evidence of the extent of participation by CompanyCounsel William G Haynes in the Company's allegedly unlawful preelec-tion and postelection conduct, the Trial Examiner granted the Company'smotion to strike the counsel's name as a party respondent.9As noted hereafter, the Company's brief contains a number of inaccu-racies166 NLRB No. 70 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICESA. Preelection ViolationsIInterrogation by company attorneyThe Union began its organizational drive at the Com-pany's two plants on March 7, and requested recognitionon April 12. Onan eveningsoon thereafter, the Companyheld ameeting inwhich Company Counsel William G.Haynes spoke and employee Juanita Hamblin asked anumber of questions. On April 28, Counsel Haynes wentto the Company's new plant to prepare for a hearing inthe representation case. After talking to several lead girls,he summoned Mrs Hamblin from her work station andquestioned her, in private, in the conference roomWithout advising her whether the interview was on avoluntary basis, he reminded her that she had raised"several questions the other night." and inquired if shehad any others. She said she did not, whereupon he sug-gested that they "talk a little bit." that "maybe we canboth come to a better understanding of the situation " Hetalked to her over an hour, causing her to begin crying atone point Besides asking her why she was personally un-happy at work, he asked her repeatedly if she knew whoelse was dissatisfied and what they were unhappy about.When she mentioned that there was some dissatisfactionwith wages, Haynes asked if there was anyone in particu-larwho was dissatisfied about wagesWhen she was oncross-examination, the company counsel asked if she gotthe impression that he was interrogating her about herand others'unionactivitiesShe answered that she did,explaining that "we wound up comparing companies thathad unions to the one I was working for. which did not."Also on cross-examination, she testified that she thoughtthe purpose of the questioning was to determine whereshe stood with regard to the Union, which was notdirectly mentionedThe company brief asserts that before the companycounsel questioned Mrs Hamblin, he announced "thatunder no circumstances did he desire to talk about theUnion with her nor did he want to know how she or anyother employees felt about the Union or union activities "The transcript references in the beef do not support suchan assertion, and there is no evidence that the counselmade such a statement to herAlthough Counsel Haynes did not refer directly tounionactivities, I find that the above-described interroga-tion of employee Hamblin on April 28, pryinginto hersubjective state of mind and delving into the attitudes ofother employees toward the Company and their identity,constitutedsubtle, but unmistakable, inquiries about herunionsupport and aboutthe unionactivities of others.Such inquiries exceeded the necessities of the legitimatepurpose of preparing for the representation hearing, andplaced the employeeunderpressure to reveal informationabout organizing activities and union sympathies I there-fore find that the interrogation was coercive and violatedSection 8(a)(I) of the ActB Invalid No-Solicitation RuleUntil June 22, 8 days before the election on June 30,the Company had not had a no-solicitation rule, and hadpermitted solicitation for various purposes during work-ing hours. The Company also had been ratherlenient inpermittingtalking on the job, except when the talkingbecame too loud or excessive.Vice President James Harris testified that on June 22,after consulting with Counsel Haynes, he had the follow-ing rule posted-Inasmuch as we have received several complaintsfrom various employees that they have beendisturbed during working hours by other employees,we feel that it is necessary to establish the followingrule.Itwill be considered a violation of Company Policyand cause for discharge for any employee to discusspolitics or religion or engage in any type of solicita-tion for any cause during working hours in a workarea inside the plant.Prior to this notice, a direction of election had been issuedon June 13, and the Company had mailed to its em-ployees the first of nine election campaign letters on June16 (follcwed by one on June 17, two on June 20, and oneon June 22).Although the rule did not specificallymentiondiscussing the Union or soliciting for it during workinghours, the evidence is clear that the rule was intended toappiy to union solicitation during working hours. VicePresident Harris testified that the rule was posted as aresult of a report he had on June 21 from employee MariaEngland that two employeesin thelunchroom had urgedher to sign a union card,using threatening languageSucha rule against union solicitations during workingtime i^: presumptively valid, but only "in the absence ofevidence that the rule was adopted for a discriminatorypurpose."The Wm. H. Block Company,150 NLRB 341,342-343 (1964). Here, the General Counsel presentedsufficient evidence to rebut the presumption of validity,and proved that the rule was not promulgated infurtherance of a legitimate interest of serving production,order, or discipline, but for the purpose of defecting itsemployees' organizational efforts.Despite the wording of the notice, that "we havereceived several complaints from various employees thatthey have been disturbed during working hours by otheremployees," Harris testified about only the one com-plaint by one employee, concerning one incident duringthe employee's break for a drink of water. Undoubtedly,if there had in fact been any disruption of production re-ported to Harris, he would have so testified, rather thanagreeing unequivocally that the new rule "was posted asa result of your conversation with employee MariaEngland."Moreover, the evidence demonstrates that Harris didnot in fact believe thatMrs England had beenthreatened, and that he used her complaint as a pretextfor promulgating the rule. He admitted that when she toldhim "that she was afraid because of the way she had in-terpreted the statement" that the two employees hadmade to her, he told her he "didn't think that it was maybeasbad as she had first thought." (Mrs. England'stestimony about what she had been told varied sharplyfrom her pretrial affidavit. In the affidavit, sue stated thattwo girls spoke to her at the water fountain in thelunchroom, asked who she was for, and when she an-swered that she did not know what to do yet, they toldher, "If you want better money and know what's good foryou, you'd better vote for the Union " On the stand, sheclaimed that when she went to get a drink of water in thelunchroom, the two employees asked her what she was KING RADIO CORP., INC.651going to do, and she asked, "Going to do about what?"They said, "About the union," and she answered, "I amnot going to do nothing." Then they purportedly told her:"Well, if you know what's good for you, you better jointhe union.") Quite significantly, Harris did not investigatethe alleged threat, did not discharge either of the two girls,and made no mention of threats in the notice. Instead,after conferring with counsel, he posted the rule, warningof discharge for discussing "politics or religion," 4 or so-liciting during working hours "in a work area." On its face,the rule would not apply to soliciting in the lunchroom, anonworking area.In an effort at the hearing to extend the application ofthe rule to the lunchroom, Harris testified (upon examina-tion by company counsel):Q.And Maria England told you at that time thatthis conversation where she was alleged to have beenthreatened took place in the lunchroom?A.Yes, sir.Q.Did you intend this rule to apply tolunchroom?A. If it was during working hours.Q. In the lunchroom?A. Sure.Q. The lunchroom is a working area of the plantas far as you are concerned?A.Well, there are people that go in there duringworking hours other than break times, and lunchtime, there is a water fountain there.Q. So this rule was to be enforced during workinghours throughout the plant in every place in theplant?A. That is right.As if to add credence to this testimony, Production Su-perintendent Bible testified that Harris interpreted therule for her at the time, telling her that if employees "wentto the lunchroom during their working hours to get a drinkor wet their sponges, which they quite often do, they werenot to solicit at that time." Both Harris and Mrs. Bibleappeared, as I observed them giving this and othertestimony on the stand, to be willing to fabricate whatevermight be believed to support the Company's cause. I dis-credit this testimony as mere afterthoughts.Harris' testimony was given when he was called as anadverse witness by the General Counsel on December23.According to him, Mrs. England's report of the onelunchroom incident caused him to post the new rule.However on January 17, 1967, when Mrs. England wascalled as the Company's first defense witness followingan adjournment in the hearing, she claimed that on June21, she also reported to Harris an earlier conversation, inwhich a third person had talked to her at her work stationduring working hours about joining the Union (thus, "dur-ing working hours in a work area" as proscribed by therule). In response to an objection, the company counselexplained: "We are offering this testimony basically forthe purpose of satisfying why the no-solicitation and no-distribution rule was promulgated on or about June 22."But this testimony conflicts not only with Harris'testimony, but also with Mrs. England's pretrial affidavitsand with the testimony of Production SuperintendentBible that Harris explained at the time that "Maria Eng-land had come to him and told him she had beenthreatened." I find that Mrs. England was mistaken aboutreporting two different incidents to Harris on June 21.Two of the General Counsel's witnesses (whom Icredit) gave some revealing testimony about the June 21conversation between Harris and Mrs. England. Plantclerical employeeMarion Milstead testified that theirconversation "struck me as funny because they went overto the corner of the room when his office was empty."Mrs. Milstead testified that she did not hear much ofwhat was said, but "I remember two instances when she[Mrs. England] got pretty loud, and I heard her say thatshe had to eat, and then when she left, she said, well, shewould let him know what the girls said." Similarly, plantclericalVivian Waite (who worked in the same outer of-fice) credibly testified: "I was sitting by my desk andMaria England and Mr. Harris went over in the far cornerand ... I did hear that she would report anything that thegirls out on the line said." (Both Harris and Mrs. Englandtestified that the conversation was in Harris' private of-fice. But in so testifying, they gave conflicting testimony:Harris testifying that both doors to his office were closed,and Mrs. England testifying that one was open and onewas closed.) I find that Harris arranged with Mrs. Eng-land to report her observations of any union activities onthe job.The Company admittedly continued to permit talkingon the job between June 22 and the June 30 election.Furthermore, the Company continued both before andafter the election to permit solicitation for purposes notconnected with union activities, and enforced the ruleonly against union solicitation as discussed hereafter. Inthisconnection, I rely particularly on the creditedtestimony by Production Supervisor Marlene Jones (whowas corroborated in part by Production SupervisorMartha Walker) that between June 22 and 30, the Com-pany permitted, during working hours and in the workingarea, a solicitation for the employees' annual birthdaypresent for Production Superintendent Bible. Thus, theJune 22 notice, which did not specifically mention theUnion nor union activities, was clearly intended to placea special restriction on union organizational efforts whilethe Company was permitting other discussions and so-licitation during working hours in work areas.I therefore find, from all the evidence, that the Com-pany discriminatorily promulgated the June 22 no-so-licitation rule for the purpose of defecting its employees'organizational efforts, in violation of Section 8(a)(1) ofthe Act.C.Postelection Violations1.Unilateral changesa.No-talking rule and warning slipsThe election was held on the morning of June 30. Thatafternoon, according to credible testimony of ProductionSupervisorMartha Walker, Assistant Production Su-perintendent Roberta Johnson "came to me and told methat from this moment on there was to be no talking andshe meant absolutely no talking, and this was an orderfrom [Production Superintendent] Bible, and I wentaround and told each and every one of my [production]iWhen asked why he mentioned religion in the notice, Harris testifiedthat he did not know. According to one witness, employees thereafterbegan referring to Production Superintendent Bible as "Mrs Book" inorder not to violate the rule 652DECISIONSOF NATIONALLABOR RELATIONS BOARDgirls."Likewise (according to credited testimony byProduction Supervisor Marlene Jones) Assistant Produc-tion Superintendent Helen Lawson, on the same after-noon, toldMrs. Jones that "as of today there will be nofurther talking about anything " The change in the previ-ously lenient policy regarding talking on the job was cor-roborated by a number of other employees.The Company had conflicting defenses one that therewas no change in the rule on talking, and the other, thatCompany Counsel Haynes, himself, met with the super-vision immediately after the election and recommendeda sharp restriction on talking.Despite the wording of the June 22 notice, discussedabove, forbidding (apart from solicitation) only talkingabout religion and politics, and despite the provision inthe "lead girl" job description concerning the control ofonly"excessive"conversation,Company CounselHaynes contended at the beginning of the hearing that a"no-talking" rule had existed "at the company's facilitiesand plants since the inception of the company."Thereafter in the hearing, despite overwhelming evidenceto the contrary, the Company presented as its firstdefense witness Maria England, who testified that the no-talking rule had "always" been the same: "No talking onthe lineunlessit's about your job," and that the no-talkingrule had "always" been handled the same When the com-pany counsel asked her on direct examination: "Now, didthat rule change at any time, as far as you know," she an-swered: "Not to my knowledge, no " Her testimony wasseriouslyimpeachedoncross-examination(Mrs.England appeared eager to protect her job and to pleaseher Employer.) I do not credit her conflicting testimony,and I reject the Company's no-change theory.Next, Production Superintendent Bible (who, as awoman, testified that "you can't have people not say aword all day unless it is about their work") revealed thepostelection advice given by the attorney She testifiedthat on June 30, after the election, Counsel Haynes andVice President Harris called "everyone in supervision"(which did not include the lead girls) into the conferenceroom and, after discussing the purported excessive talk-ing, which "was becoming worse every minute"... [Y]ou [Counsel Haynes] told us, and so didMr. Harris, that to enforce it [the no-talking rule],and you said that anything that we did, very possiblythey can file an unfair labor practice against us, so wemust have something in writing, and this is whatbrought on the warning notices.This testimony, about the company counsel referringafter the election to possible unfair labor practice charges,and to having "something in writing" as a defense, ap-pears to be of primary importance in understanding theCompany's subsequent conduct, and its shifting positionsand conflicting testimonyMrs. Bible further testified that Counsel Haynes hadtold them in a previous meeting 2 or 3 weeks before theelection that he "felt sure that after the election it wouldall calm down and get back to normal," but that they re-ported to the counsel in the meeting following the electionthat the excessive talking had caused the quality andquantity of production to go down. As she testified, sheappeared to be revealing only part of the truth, and to befabricating parts of the defense. However, I have nodoubt that during the election campaign, the counsel didmeet with the supervision and told them then (when theCompany was seeking votes) not to clamp down on talk-ing, and that after the Union won the election the counselmade recommendations about prohibiting all talking ex-cept concerning work.Ido not credit Mrs. Bible's claim that production hadbeen adversely affected by talking before the election. Icredit instead the testimony by Production SupervisorsWalker and Jones that the employees were not talkingmore on the job during the 2 or 3 weeks before the elec-tion than they had previously.Inote that the Companydid not offer any records to show that production had fal-len off either in quality or quantity Furthermore, I notethat the Company had scheduled its annual vacation shut-down to begin the day after the election,to extend formore than 2 weeks, until July 18. Assuming,contrary tomy findings,that there had been excessive talking beforethe election and that the company counsel had been refer-ring to this excess when he advised the Company 2 or 3weeks earlier that he "felt sure that after the election itwould all calm down and get back to normal" (as claimedby Mrs. Bible), it is unlikely that the counsel-in theabsence of a discriminatory motivation on the part of theCompany -would have changed this advice and recom-mended such a strong no-talking rulepriorto the shut-down,before determining the extent of talking after thereturn to work.(The Company'sbriefmisstates theabove-quoted portion of Mrs. Bible's testimony, "youtold us ... to enforce it," by asserting: "On the day of theelection Respondent's counsel advised supervision thatifthe excessive talking didn't improve that the establishedrule should be enforced...(Emphasis supplied.).)From all the evidence and the circumstances, I findthat there is merit to the General Counsel's contentionthat the Company had a "planned scheme or design" toretaliate against its employees for their selection of theUnion, and that the Company "embarked upon a courseof action immediately after the election to show the em-ployees that their statutory rights were meaningless." Ifind that the Company acted in bad faith, for discrimina-tory purposes and in violation of Section 8(a)(1) and (5)of the Act, in making changes in working conditions byadopting the no-talking rule on June 30 and instituting onJuly 18 the procedure of giving warning slips for viola-tions of the new rule,without notifying the Union and giv-ing it an opportunity to bargain about the changes.The unilateral actions are not excused by the fact thatthey occurred before the Union was certified. In its brief,the Company acknowledges the Board's ruling inLaney& Duke Storage WarehouseCo., Inc,151NLRB 248,266-267 (1965), that where the Union received a majori-ty of the votes but the Company filed objections to theelection,the Company acted at its peril in unilaterallychanging working conditions before the certifications.Upon enforcement,N.L.R.B. v. Laney &Duke StorageWarehouseCo., Inc.,369F.2d 859, 869(C.A. 5),the court specifically held:The change was made and announced by the com-pany after the election and before certification,without notice to or consultation with the union. Thisunilateral action was a refusal to bargain.The Company's brief attempts to distinguish that case byasserting,erroneously,that"the alleged change in the no-talking rule.. [was] announcedpriorto June 30, 1966,the date of the election." (Emphasis supplied.) On thecontrary,the Company did not decide to make the changeuntil the meeting with the counsel,and Mrs Bible ad-mitted that the meeting occurred "after the election, theday of the election."As noted above,the same briefelsewhere asserted."On the day of the election KING RADIO CORP., INC.653respondent's counsel advised supervision that if the ex-cessive talking didn't improve that the established ruleshould be enforced." (Emphasis supplied.) In addition tomisstating Mrs. Bible's testimony, this assertion appearsto acknowledge that no such change was "announcedprior to June 30." I find that the Company's attempt todistinguishLaney & Dukehas no merit.Ialso note that the company brief, after referring toMrs. Bible's testimony about Counsel Haynes' recom-mendation to enforce the rule, asserts that the counselthen recommended that "the Company should havesomething in writing .... After receiving this advice, theCompanyinstitutedwarning notices." (Emphasis sup-plied.) The same counsel, at the beginning of the hearingwhen the parties were stating their positions, gave the fol-lowing responses:TRIAL EXAMINER: Did the company institute anew warning notice procedure?MR. HAYNES: Not to my knowledge. I have noknowledge that it is new. They had such a rule and itwas enforced during the period of time alleged.b.Deductions for savings bondsOne of the Company's employee benefits at the time ofthe election was its practice of making payroll deductionsfor savings bonds upon request. However, according tothe credible testimony of Financial Vice President Car-rollWeltsch (who impressed me as an honest, reliablewitness), he had received about 10 complaints over an 18-month period from his payroll clerk about employeedissatisfaction with the program. The complaints resultedfrom misunderstandings and from delays and mistakes ofthe clerk and the bank.Several months before the election, Weltsch recom-mended that the payroll deductions be discontinued, butVice President Harris and Production SuperintendentBible dissented, stating: "Well, it is a nice thing. Westarted with it, why not continue with it." Then in April,when the company counsel was retained, "Mr. Haynestold us that ... during the time that the Union was con-ducting their organization campaign that it was not onlyunwise or [sic] unlawful to make changes in anything thatconcerned wages, working hours, and working condi-tions."However, on the afternoon of June 30, im-mediately after the election, but without notice to theUnion, Weltsch had a notice (dated June 30) posted, stat-ing that "Effective with the close of business today, theCompany will no longer make payroll deductions for U.S.Savings Bonds."Ifind that the Company's action, canceling the payrolldeductions for about 60 bargaining unit employees im-mediately after a majority of the employees voted for theUnion, constituted a unilateral change in working condi-tions and an obvious reprisal, in violation of Section8(a)(1) and (5) of the Act. I find no merit, and reject, theCompany's various defenses, that the change was "an-nounced prior to June 30" (which is untrue), that it ap-plied to all employees (including about 11 employees out-side the unit who were also having the deductions madefrom their paychecks), and that the change was "for ap-parent and good reasons" and therefore could not be"concluded to have interfered with bargaining unit em-ployees' Section 7 rights."c.New retirement policyAt the time of the election on June 30, the Companyhad on the payroll one employee, Helen West, who hadreached her 65th birthday on or before January 1.Nothing had been said to her about retiring or losing anyof her fringe benefits. The only written policy which theCompany had on retirement at that time was stated in theCompany's profit-sharing plan which, in a section con-cerning withdrawals on "disability, death or retirement,"read:Normal Retirement Date is the last day of the planyear in which male Participants have reached age 65,and female Participants have reachedage 60.AnoptionalRetirement Date may be establishedas some datepriorto the Normal Retirement Datebut subject to a written consent between the Ad-ministrativeCommittee and the Participants in-volved. [Emphasis supplied.]At the time this plan went into effect, on January 1, 1963,Mrs. West was 62 years of age (2 years older than the"normal" retirement age for women), yet she had been al-lowed to participate in the plan. None of the companyemployees had been retired before the election.However on July 22, 4 days after the employeesreturned from the vacation shutdown, the Company(without conferring with the Union) posted a notice enti-tled "Retirement," which read:It is the policy of the Company, that when an em-ployee attains the age of 65, they shall retire fromKing Radio Corporation, Inc. However, employeesthat have reached 65 years of age, may be retainedby the Company on a month basis, but in no caseshall a full time employee be retained past the age of70.All Fringe Benefits will be discontinued at the ageof 65.About this same time, presumably before this noticewas posted, Mrs. West (according to her undisputedtestimony) told Production Superintendent Bible that shewas considering buying a new car and commented thatshe was a little afraid to do so because of her age, whereu-pon Mrs. Bible said, "You have nothing to worry aboutthere ...."Nothing was said about the new retirement noticebeing applied to Mrs. West until August 10, when Mrs.Bible mentioned it and told her that September 1 wouldbe her last day. At the first opportunity, Mrs. West talkedtoVice President Harris, told him she did not knowanything about "this retirement thing," and asked him toexplain it.Harris said that on September 1 (at least 8months after her 65th birthday) she would be taken out ofthe profit-sharing plan, that all her insurance and otherbenefits would cease, but that "You could stay until youwere 70 on a month-to-month basis." Shortly thereafter,Mrs. West talked to Mrs. Bible, who said she knew aboutwhat had happened and suggested, "Why don't you justgo ahead and retire, Helen?" Mrs. West told Mrs. Bibleshe guessed the only thing to do was to leave, but latertalked again to Harris, and told him, "Well, I have aboutdecided to stay instead of leaving the 1st of September, ifit is all right." Then she (being No. 3 or 4 on the senioritylist) asked about her seniority. Harris said he was "prettysure" she would lose it, but that he would call and find outabout it. (This undenied testimony indicates that theCompany had not at that time, about August 25, decidedwhether to cancel an employee's seniority upon herreaching the newly posted retirement age.) After confer-ring with someone over the telephone, Harris told Mrs.West that she would lose her seniority too. Because of thehistory of layoffs at the Company, Mrs. West stated that 654DECISIONSOF NATIONALLABOR RELATIONS BOARDshe could not work under those conditions, without anyprotection from future layoffs. She said, "If the companywants to retire me, that is all right, they can retire me, butIdon't want the word 'quit' on my record " The conver-sation ended, as summarized in the Company's brief, with"Harris agreeing that as far as the records were con-cerned, they would reflect that the Company had retiredMrs. West." She was retired on September 2 and shebegan seeking employment elsewhere (registering forunemployment compensation)The Company's defense, as stated by its counsel at thehearing, was that the retirement notice "did not constitutea change, it just constituted a reaffirmance of anestablished policy " Both Harris, who gave testimony tosupport this defense, and the counsel, took the position atthe hearing that the above-quoted provision on an op-tional retirement date was deliberately included in theprofit-sharing plan to permit a later retirement date forwomen. Harris testified that in 1963, when the profit-sharing plan was being devised, he had conferred withPresident King and Financial Vice President Weltsch,and "We had to decide what would be our retirement pol-icy, because it had to be in and part of the profit-sharingplan."When questioned by the company counsel specifi-cally about the optional retirement provision, Harristestified.A.Well, we had a discussion that there reallywasn't any reason to have people, women, females,retire specifically at age 60, and in keeping in mindwith the paragraph in here, where we state that anoptional date may be established, we decided at thattime that we would allow them to remain until age 65,and then remain on a month-to-month basis if theywanted to without any fringe benefitsLater in his testimony Harris appeared to equivocate,concerning a definite decision then on a mandatory retire-ment policy, and stated that in the 1963 conversation,"we felt that we left ourselves the option in the case offemales, at least, that we could move that date from age60 up to possibly age 65 " However, he positivelytestified that this conversation was "where this wholeparagraph came from." Shortly thereafter at the hearing,while stating the Company's position, the company coun-sel apparently realized for the first time that the optionalretirement paragraph in the profit-sharing plan referred toretirements "prior" to the age 60, not to retirements at alater age. Thus, the counsel statedNow, Mr Harris testified that in 1963 some of thedirectors agreed on the language to he used in theprofit plan, left an optional area with regard to theages of 60 or 65 for women because of the problemsthey had. In cther words, we were anticipating someproblems, and that as a result, they would not requirewomen employees-wait a minute, I had better lookat thatDespite this belated discovery, the counsel did not retractthe erroneous position he had taken, nor disclaim any ofHarris' testimony (which I find, because of all the circum-stances, as well as his demeanor on the stand, wasfabricated insofar as Harris asserted that the Companyhad decided on the compulsory retirement policy in 1963,requiring employees working after age 65 to work on amonth-to-month basis without any fringe benefits). Alater witness, Financial Vice President Weltsch (whom Ifind to have been an honest witness), was not questionedabout the matter.In its brief, the Company revised its position, assertingthat the language included in the profit-sharing plan "hasnothing whatsoever to do with the respondent's mandato-ry retirement policy," and arguing that "The very factthat Mrs. West continued to be employed by respondentat the time she reached the age of sixty-five, supportsHarris' testimony that respondent had determined asearly as 1963 that respondent's mandatory retirement agewould be sixty-five years for female employees, and notsixty years of age." To the contrary, Harris' testimonyabout a 1963 mandatory retirement policy is clearly er-roneous. If that policy had been established years earlierthan the July 22 notice, as contended by the Company,the policy would have been applied to Mrs. West whenshe became 65, not 8 or more months later. Nowheredoes the brief even mention the inconsistency betweenthe Company's position that the mandatory policy hadpreviously been in effect, and the undisputed fact thatMrs West retained all her fringe benefits after reaching65, contrary to the purported earlier policy. (Also clearlyerroneous is the argument in the brief that the other al-leged unilateral changes and "the alleged change in therespondent's retirement policy all were announced priorto June 30, 1966, the date of the election.")Ifind that the Company unilaterally established themandatory retirement policy after the election, andretiredMrs. West pursuant to the new policy, afterthreatening her with the loss of her seniority, insurance,and other fringe benefits. By making these changes inworking conditions without consulting with the Union,the Company violated Section 8(a)(l) and (5) of the Act.Iso findd.Changed payday forplant c lericalsThere were eight plant clerical employees included inthe bargaining unit. The Company admitted at the hearingthat after the election,it stopped paying them weekly, asallbargaining-unit employees were paid, and began pay-ing them biweekly.Although the Company and Unionwere then in negotiations(the first week in October), theCompany did not consult with the Union about thechange,which the Company made when it placed all itsclerical employees on the biweekly payroll.Ifind that this unilateral change also violated Section8(a)(1) and(5) of the Act.2Suspension and discharge of union supportersa.Marie ThomasPrior to the June 30 election, there had never been anoccasion which Vice President Harris could recall, duringthe life of the Company, that he had personallydischarged or required to be discharged any of the womenwho assembled radios on the production lines. The hiringand firing of these assembly line employees at both plantswere the responsibility of Production Superintendent Bi-ble.However, on July 20, Harris instructed Mrs. Bibleto discharge a production employee, Marie Thomas, whohad openly supported the Union. This was on the thirdworkday after Counsel Harris had met with the companysupervision on the afternoon of June 30 (following theUnion's winning of the election), and talked with themabout having "something in writing" for the purpose ofdefending possible unfair labor practice charges. KING RADIO CORP., INC.655Mrs. Thomas was involved in an automobile accidenton July 8, during the vacation shutdown. Before workresumed on Monday morning, July 18, she called in tospeak to Mrs. Bible, and Harris answered the telephone.According to Mrs. Thomas' credited testimony, she toldHarris she had been in a car wreck 10 days earlier andthat the doctor would not let her return to work until shesaw the doctor that afternoon. Harris responded, "Allright, but keep in touch." The next morning, July 19, sheagain called Harris and told him that she was sending inthe slip from the doctor, and that "I wouldn't be able toreport until the next Monday," July 25. Harris said, "Allright."Mrs. Thomas had injured her ribs in the accident,and the doctor had insisted that she stay at home foranother week to make sure that there was no other injury.The next day, July 20, Mrs. Bible sent her a letter, stating"your services with King Radio Corp. have been ter-minated. Reason- excessive absenteeism."Harris and Mrs. Bible gave conflicting testimony. Bothappeared to be endeavoring to conceal some of the facts.According to Mrs. Bible, on the morning Mrs. Thomascalled in and reported to Harris that "she wouldn't beable to return to work at least that week," Harris toldMrs. Bible about the conversation, and "he asked meabout her record, how long she had been absent, howmuch she had been absent, then he went up and got herfile."However, Harris, in his testimony, did not mentionMrs. Thomas' asking for a 1-week sick leave, andclaimed that Mrs. Bible (not he) raised the question aboutMis. Thomas' absentee record. Thus, Harris testifiedthat Mrs. Thomas said she would not be able to return towork for "some period of time," and that when he toldMrs, Bible, "she made mention that the woman had beenoff quite a bit." According to Harris, when he asked herhow often, she said she could not say, "So the quickestway to find out is to go to the payroll records to find out."Harris testified that he personally went and checked thepayroll records, madecopiesof the payroll sheetsforcompany counsel Haynes,marked on the copies whereMrs. Thomas had been absent previously, and by thenextmorning decided to discharge her for excessiveabsences. He claimed that before making his decision, hedid not consult Mrs. Bible or anybody else, and deniedhaving any knowledge of Mrs. Thomas' union activity orinterest. He offered no explanation why he personally in-tervened, checked the record himself, and took over Mrs.Bible's function of deciding upon the discharge. Admit-tedly,Harris did not check with the doctor, either todetermine the extent of her injury, or to ascertain herstate of health for future, uninterrupted employment.During the winter and spring, Mrs. Thomas had beenin the hospital several times with an enlarged liver, "andthey just couldn't seem to get it straightened out."Because of this trouble, she was on sick leave for nearly12 weeks, from November 23, 1965, through February11, and nearly 10 weeks, from March 29 through June 3.Before her hospitalization in November, she had worked27 weeks that year without missing work, and had beenoff a total of 26-1/2 days in the remaining 16 weeks in1965. In 1966, between her two long sick leaves, she hadmissed 2 days in over 6 weeks. During the full 4 weeksshe worked immediately before the election, she misseda half day from work.Mrs. Bible had never objected to giving Mrs. Thomasany of the sick leaves, and had given her seven periodicwage raises, increasing her to near the top wage for as-sembly workers in her nearly 2 years of employment.Concerning Mrs. Thomas' union activities, I credit hertestimony that several times representatives of manage-ment were present when she was discussing the Unionwith other employees. One time, about 2 weeks beforethe election, she was on break, talking with several otheremployees in the presence of Assistant Production Su-perintendent Dorothy Bowlin. Mrs. Thomas and othersexpressed their support of the Union. (Mrs. Bowlin wasnot called to deny this testimony.) Earlier, in late Marchor early April, Mrs. Thomas specifically rememberedleaving to go on break when Assistant Production Su-perintendent Emma McPherson came up and asked forsome completed work. As she was handing the work toMrs. McPherson, an employee walked up and asked ifshe had filled out her union card and sent it in, and she an-swered,"Yes, I sure have." (The Company does notdirectly dispute the June conversation, but points out thatthe earlier conversation was not included in Mrs.Thomas' pretrial affidavit. However, Mrs. Thomas im-pressed me as an honest, conscientious witness, and Icredit her testimony. The Company did not call Mrs.McPherson to testify.)Of course it is not unlawful for a company to dischargean employee for past absenteeism. But after consideringall the credible evidence, and all the circumstances, I amconvinced that this stated reason for the discharge was amere pretext, and that the discharge was a part of theCompany's postelection "crackdown" on the employees(as contended by the General Counsel), and was inreprisal for the employees' vote in the recent election andtoundermine the Union. I therefore find that thedischarge of Marie Thomas was discriminatory, in viola-tion of Section 8(a)(3) and (1) of the Act.b.Doris OwensOn Tuesday, July 19, the same day the Company wasdeciding to discharge Mrs. Thomas, it gave Doris Owens(another supporter of the Union) a written warning forviolating the no-talking rule (which, as found above, wasadopted immediately after the election for discriminatorypurposes). On Friday of the following week, July 29, theCompany gave her a second written warning for violatingthe same oral rule, and Production Superintendent Bibledischarged her later in the day. Mrs. Bible, whosemotivation for the discharge is in issue, gave suchpatently fabricated testimony that it is ignored in theCompany's brief.The great conflict in the evidence concerns whetherMrs. Owens was warned about talking only twice duringthe 2 weeks before her discharge, as she claimed, orwhether she and employee Pat Davis were warned re-peatedly.Mrs. Owens and Mrs. Davis (who quit in Au-gust to get married) both testified that after the vacationshutdown, they and other employees continued to talkfrom time to time, that that there were only two incidentswhen they were warned. The first was on Tuesday, July19,when each of them was given a written warning(which Mrs. Owens would not sign). The second was onFriday morning, July 29, about 10 o'clock, when theywere discussing work (and therefore not violating the no-talking rule, as then interpreted). Mrs. Davis spoke first,commenting that a box supplied by the lead girl for somefaulty parts was not large enough. As Mrs. Owens. wasmaking a reply, Assistant Production SuperintendentJanice Cockburn (who had given them the written warn-ing the week before) saw Mrs. Owens saying something, 656DECISIONSOF NATIONALLABOR RELATIONS BOARDand said to her: "Doris, stop talking." First Mrs. Owens,and later Mrs. Davis, explained that they were talkingabout their work, but Mrs. Cockburn proceeded to giveMrs. Owens a second written warning, and told Mrs.Davis (according to Mrs. Davis' undisputed testimony)that she was going to move Mrs. Davis so she "wouldn'tget into any trouble." She did move Mrs Davis about anhour later without giving her a second warning notice.About 2:15 that afternoon, Mrs Bible had Mrs. Owenssummoned to the office, told her, "Doris, you are fired,"said it was "Because you were talking," and refused totalk with the other employee, Mrs Davis, about what hadhappened.In sharp contrast, Mrs. Bible claimed an extremeamount of continual talking, both before and after theelection.Although not mentioned in the company brief,Mrs. Bible testified that Mrs. Cockburn and ProductionSupervisor (then lead girl)Maxine Keeney both re-ported to her several timesbeforethe June 30 electionthatMrs. Owens would not quit talking. In direct con-tradiction,Mrs. Cockburn testified that she never talkedto Mrs. Bible on any occasion before the week of July 18about anything concerningMrs. Owens. and Mrs.Keeney testified that she did not have any trouble withMrs. Owens before the election. Also not mentioned inthe company brief is Mrs. Bible's testimony that after thevacation period, Mrs. Cockburn "kept reporting to meabouttwice a daythat she kept warning Doris Owens."(Emphasis supplied.) If this were true, it would have beenincredible for the Company to have retained Mrs. Owensfor the 2-week period.In the brief, the Company cites as true the testimony byMrs. Cockburn and Mrs. Keeney about the utter incor-rigibleness on Mrs. Owens' part, without mentioning theconflicts in their testimony. Mrs Cockburn testified thatduring the first week after the vacation (the week of July18), she and Mrs. Keeney talked about Mrs Owens "offand on that whole week," whereas Mrs. Keeney testifiedthat she talked to Mrs. Cockburn only once that weekabout Mrs. Owens. On direct examination, Mrs Keeneyreadily testified that during the last week of Mrs. Owens'employment (the week of July 25), "I had to caution herevery day about her excessive talking." On cross-ex-amination, she repeatedly denied remembering how oftenitwas, and would not say if it was twice a day, once a day,or once every 2 days She appeared to be reciting afabricated account, and to be unwilling to risk its im-peachment by giving details. I cannot credit either hertestimony, nor that of Mrs. Cockburn, whose conflictingtestimony is discussed further below Instead, I credit thetestimony of Mrs. Owens and Mrs. Davis that neitherMrs. Cockburn nor Mrs. Keeney gave them any verbalor written warnings about talking, with the exception ofthe written warnings on July 19 and 29. In making thisfinding, I note that at one point Mrs. Cockburn testifiedthat she told them, "Girls, you must watch your talking "Ido not doubt that such statements were made to groupsof production girls in an effort to enforce the new no-talk-ing rule, but 1 credit the denials that such warnings weredirected specifically to Mrs. Owens and Mrs DavisMrs Owens was a satisfactory worker Mrs. Daviscredibly testified that Mrs. Owens "always had her quotaup," that "a lot of times she was over her quota." and shehad very little rework to do Mrs. Owens had workedseveral months for the Company before, and had been anassembler since August 1965. She had never been givenany kind of warning before the election She went tounion meetings, openly supported the Union, and had letMrs. Keeney (one of the three company witnesses whogave discredited testimony against her at the hearing)know that she was in favor of the Union.Having considered the timing of the discharge, the ob-viously fabricated testimony, and all the evidence and thecircumstances, I find that Mrs Bible discharged Mrs.Owens discriminatorily.Moreover, the "something inwriting" which the Company prepared in defense of thecase also reveals the Company's discriminatory motiva-tion.When the Company produced at the hearing whatpurported to be the first warning notice, it bore the wrongdate (July 25 instead of July 19). Earlier in the hearing,Mrs Davis had testified that it was "during the firstweek" after vacation when Mrs. Cockburn gave her thewarning slip to sign, and Mrs. Owens had testified that itwas on July 19 (the second workday after vacation) whenMrs. Cockburn tried to get her to sign one -not the nextweek, on July 25, as suggested by the company counselon cross-examination. When Mrs Bible was called as adefense witness, she agreed with Mrs. Davis and Mrs.Owens, by testifying that Mrs. Cockburn gave Mrs.Owens the first warning notice "about the middle of Ju-ly." (Mrs. Bible acknowledged that she played a part inthe first as well as the second written warning, testifyingthat about 2 weeks before the discharge, "just a day ortwo after vacation," she told Mrs. Cockburn that if warn-ing Mrs. Owens did not do any good, to give her a writtenwarning.)However, instead of clearing up any doubtabout the date by producing Mrs. Davis' warning notice(which Mrs. Davis had signed), the Company called as adefense witness Mrs. Cockburn, who identified what pur-ported to be Mrs. Owens' first warning notice for "talk-ing" and verified the date on it, July 25 (4 days before thedischarge).Then it was revealed that after Mrs.Cockburn had turned in Mrs. Owens' first warningnotice,Mrs. Bible had instructedMrs. Cockburn to"complete" it, saying "she needed more details on it."These "details" which Mrs. Cockburn filled in were thecomments at the bottom, that "Doris Owens was warnedfor a week about her talking, by her lead Maxine Keeneyand [Mrs. Cockburn] before disciplinary action noticewas given." This addition to the notice apparently ac-counts for the above-mentioned conflict between thetestimony of Mrs. Keeney (who testified that she talkedto Mrs. Cockburn about Mrs. Owens only once the weekbefore July 25) and Mrs. Cockburn's testimony that sheand the lead girl talked about Mrs Owens "off and onthat whole week." Considering all the circumstances, andmy impression of the witnesses (Mrs. Cockburn appear-ing unduly nervous when testifying about the notices), Idraw the inference that Mrs Bible not only told Mrs.Cockburn to "complete" the warning notice, but tochange the date from July 19, a date which might later ap-pear to be early for a written warning, to July 25, whenMrs. Cockburn could falsely claim that Mrs Owens hadbeen warned orally all week.Furthermore, Mrs. Cockburn admitted that when MrsBible went to the old plant to discharge Mrs. Owens,Mrs. Cockburn handed the second warning notice toMrs Bible, who told her it was not complete either. Atthat time, the notice was blank at the bottom, and the onlyoffense shown at the top was "talking ... 2nd warning "Mrs. Cockburn then proceeded to fill in the bottom partof the form, alleging not only continued talking and awarning by the lead girl, but that "Also complaints wasturned in to me by other employees, about her tapping herfeet on bottom of table so the other girls could not solder KING RADIO CORP., INC.properly." (Both Mrs. Owens and Mrs. Davis crediblytestified that they knew nothing about any foot-tapping.)Thereafter, Mrs. Bible wrote out a termination notice, ac-cusingMrs. Owens of "Refusing to obey an order, poorattitude, causing a disturbance of theline," inan apparenteffort, even before the discharge, to conceal her unlawfulmotivation for the discharge.Inote that the Company's brief makes no mention ofthis revision of the second warning notice after Mrs.Bible arrived from the new plant. Instead, the brief er-roneously states that "After completing the notice," Mrs.Cockburn telephoned Mrs. Bible and told her about hav-ing issued a second warning-apparently relying on a partof the earlier contradictory testimony by Mrs. Cockburn,and disregarding her later positive testimony relatedabove. I also note that at the same place in the brief, theCompany cites Mrs. Cockburn's testimony that she "ob-served Owens talking with [Mrs. Davis] on several occa-sions on the afternoon of July 29 ... and cautioned themboth orally"5 and that "It was not until after she had ob-served Owens and Davis talking on three different occa-sions onthat day that she prepared the second writtenwarning notice," and then telephoned Mrs. Bible, report-ing that she "had issued a second warning and that Doriswas still talking." The brief does not mention, nor attemptto reconcile this testimony with, Mrs. Bible's testimonythat "Early in the morning [Mrs. Cockburn] called me"at the new plant, "told me she was having trouble withDoris again .... So I told her to give her another writtenwarning notice, which she did. Then after lunch she calledme" again. (I draw the inferences that this conflictingtestimony resulted from the efforts of both witnesses toconceal what actually happened-that Mrs. Bible wasseeking anexcuse to discharge Mrs. Owens, and Mrs.Cockburn gave Mrs. Owens the second written noticeupon observing her talking, disregarding the fact thatMrs. Owens was properly talking about her work.)Ifind thatMrs. Owens' discharge violated Section8(a)(3) and (1) of the Act.c.Vivian WaiteThe discharge of the next two union supporters, VivianWaite (discharged September 1) and Florence Theis(discharged September 6, and discussed later), involvesthe question of whether each of them had been granted a30-day sick leave by Quality Assurance Director RobertHonn a few days earlier. Honn denied it.Vivian Waite was the clerk typist for the quality controldepartment. She was involvedin anautomobile accidenton August 10, hospitalized until August 15, thereaftergiven therapy treatments for a stiff neck, and released toreturn to work on September 9. She testified that whenshe telephoned Honn about August 29, she told him shewas still taking therapy treatments, and he said, "I'll putyou on a 30-day leave," although she told him "I didn'tthink that I would need that long." Previously, he had as-sured her that he would keep her job open for her. Honn,on the other hand, claimed that when she called on Au-gust 29, he advised her that her previous 1-week exten-sionwas up that day, and "She said that she was havingsome trouble, but expected that the doctor would tell hersoonwhen she would be released, and that was about the5Mrs. Cockburn's actual testimony was that she "warned the girls"once,and later "cautioned them again."If she had in fact verbally warnedMrs. Owens about talking twice that day, undoubtedly she would have657extent of the conversation." There are also other directconflicts between her testimony and his testimony. Indetermining who was telling the truth, I give considerableweight to the testimony on the matter given by clericalemployee Linda Higbee, who served as a company ob-server at the election.Concerning the necessity for permanently replacingMrs. Waite, Honn testified that the temporary replace-ment he had hired from an employment service to do Mrs.Waite's work had proved unsatisfactory and was ter-minated after several days, and that he had been unableto get Mrs. Waite's work done. Mrs. Higbee, however,testified that once the position was explained to the tem-porary girl "she pretty well got things going as far as Iknow, they were pretty well caught up," and that as she(Mrs. Higbee) recalled, the temporary girl worked untilWednesday, August 31 (the day before the permanentreplacement was hired and Mrs. Waite was terminated).Mrs. Higbee, who worked at a desk directly behind Mrs.Waite's desk, also testified that she herself, had offeredearlier to help out, but Honn indicated that it was notnecessary. Furthermore, concerning the decision to makethe discharge, Honn testified that after talking with Mrs.Waite on August 29, he told Vice President Harris "Ineed to replace her," and Harris said, "You know yourwork load, you know your responsibility, do it." MrsHigbee, on the other hand, testified that when Honn putan ad in the paper that week for a secretary, she askedhim why he was hunting for another secretary, and he toldher he "had orders from higher up to relieve" Mrs. Waite.Mrs. Higbee commented she thought Mrs. Waite was agood worker and "I didn't understand why they were re-lieving her," and Honn replied, "well, I don't either. Sheis one of the best I have."Mrs. Higbee appeared to be quite loyal to the Com-pany, and most reluctant to give this testimony. Whenasked about her conversation with Honn, her firstresponse was, "Do I have to answer that?" When toldthat she did, she appeared willing to tell exactly what hap-pened, respecting her oath to tell the truth. I credit hertestimony. (The Company's brief, while attacking Mrs.Waite's credibility, completely ignores the testimony ofMrs. Higbee, who corroborated Mrs. Waite on a numberof points.) Honn impressed me as a person who ordinarilywould be upright and honest, but felt himself under anobligation, because of his position, to deviate from thetruth to help defend the Company's position.I thereforefind his testimony to be unreliable.Based on all the evidence, I find that when Vice Pres-identHarris learned aboutMrs.Waite's continuedabsence, Harris seized upon it as a pretext for discharginganother union supporter, and directed Honn to deny hav-ing giventhe 30-day leave and to discharge her, contraryto Honn's wishes. I credit Mrs. Waite's testimony thatHonn had promised to keep her job for her, and gave hera 30-day leave on August 29. She impressed me as anhonest, forthright witness.I alsocredit her testimony thatimmediately after the election, she was talking withseveral persons in the office,includingcompany observerHigbee and Terry Forester (supervisor over the test de-partment), and said she was glad the Union won the elec-tion.Idiscredit Honn's denialthat he was aware of herunionsupport.mentioned it in the revised second warning notice, instead of mentioninga purported warning "by her lead." 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThe written evidence which Honn prepared at the timeindicates that Honn was attempting to conceal the reasonfor the discharge. The check-out sheet which he preparedgave as the reason for termination: "Vivian was injuredand unable to return to work for a minimum period of 6weeks. I could not hold the job open for this length oftime." When asked how he arrived at that 6-week figure,he answered: "I am unable to answer that. I really don'tknow." He admitted that Mrs. Waite did not mention 6weeks, and that he did not contact her doctor. (She wasreleased for work in less than a month from the date of theaccident.)The discriminatory motivation is also revealed by thefact that the Company did not employ Mrs. Waite toreplace another plant clerical employee, Marion Milstead(who worked in the same office and who quit, without giv-ing prior notice, on September 9, the same day Mrs.Waite was released by her doctor), or Mrs. Milstead'sreplacement (who, as credibly testified to by Mrs. Hig-bee, "lasted about a week"). I credit Mrs. Waite'stestimony that Honn told her that he would give her fileto the new personnel director, Richard Johnson, that shelater asked Honn about any openings in the office, thatHonn replied that Johnson had promised to call her andthat he (Hann) would "see what he could do," but thatJohnson never contacted her about a job. The Company'sunwillingness to employ Mrs. Waite was demonstratedby Johnson's evasion of the question on cross-examina-tion: "Do you have any objection to calling Mrs. Waiteback to work when a vacancy occurs?" he responded thatitwas his understanding that "if Mrs. Waite was in-terested she was to contact us about employment, and Iwould consider this thing at this time."Ifind that the Company discriminatorily dischargedMrs. Waite in violation of Section 8(a)(3) and (1) of theAct.d.Florence TheisAccording to Quality Assurance Director RobertHonn, he did not grant Inspection Lead Girl FlorenceTheis a 30-day sick leave extension on August 22, as sheclaimed. Instead, he claimed that he extended her leaveon August 18 to Thursday, September 1, and when she"failed to report back" by the second workday thereafter,September 6 (the Tuesday after Labor Day), he "as-sumed she did not intend to return," and approved hertermination for being absent without leave. I consider thisassertion a fabrication.A short time before the election, a new employee inthat department, Dorothy Waters, called in after workingabout 2 or 3 weeks and said she was not able to work.After Mrs. Waters was absent several weeks, SupervisorBob Stewart (Honn's assistant) asked Mrs. Theis if shewould visit Mrs. Waters and attempt to get her to returnto work because she was needed. (The Company had acontinued expansion during 1966, and also an abnormallyhigh turnover.)Mrs. Theis reported back that Mrs.Waters said she would try to return within a week. Shedid not do so, and Stewart went out himself and talkedwith her. She still did not return, and only then did theCompany discharge her for not reporting to work.In sharp contrast here, Mrs Theis held a responsiblejob (as lead girl over 10 inspection girls), had receivedperiodic wage increases until she was making $2.10 anhour, and was admittedly a good employee. She missed 2days of work after the date Honn claimed her sick leaveexpired.Without making any effort to contact either heror her family, or to check with her doctor, Honn claimedthat he discussed her absence with Stewart, that Stewartmade the decision to terminate her, and that he approvedStewart's decision. I find that the reasons for suchmanifestly disparate treatment were the fact that Mrs.Theis had been a union observer in the election, and thefact that the Company had adopted a policy of decimatingthe ranks of the Union before negotiations began, asdiscussed hereafter.Mrs. Theis testified that she telephoned Honn on Au-gust 8, reporting her illness and informing him that thedoctor had recommended a 2-week leave of absence (un-tilAugust 22). Honn asked if she could get a note fromthe doctor to this effect. She said that she could, and that"If I couldn't be back on the 22nd, that I would callback." She mailed in the note the same day or the next.She did not recover by then, and telephoned Honn againon August 22, reported that she had not been released bythe doctor, and asked for a 30-day extension. Afterdiscussing her illness, Honn approved the extension, say-ing it "would be all right." (The Employee's Guide pro-vided that leaves could be granted for 30 days, and ex-tended for 30 days at a time, not to exceed a total absenceof 3 months.) Honn's testimony was that Mrs. Theis didnot call him at all. He contended that the first leave ofabsence was granted "in accordance with" the doctor'sAugust 8 written request when he received the requestabout August 10. 1 note, however, that the doctor's slipis not in the form of a request (it reads, "This patient isunder medical and is unable to work due to illness. Sheshould be able to return to work 8-22-66"), and that theleave-of-absence memorandum which the Company in-troduced into evidence was not dated August 10 (but thenext week, August 15), and did not expire on the pre-dicted release date, August 22 (but was unaccountablyfor a 3-week leave, from Monday, August 8, throughSunday, August 28).Whereas Honn appeared to befabricating his version of what happened, Mrs. Theis im-pressed me as a conscientious and forthright witness. IdiscreditHonn's version, and creditMrs.Theis'testimony that Honn granted her a 30-day extension onAugust 22One week later, on August 29 (as found heretofore),Vice President Harris directed Honn to deny havinggiven Mrs. Waite a similar 30-day sick leave extension.Although Honn does not admit talking to Harris aboutterminatingMrs. Theis, I draw the inference fromHonn's fabrication of the circumstances surrounding hertermination, and from the unexplained variance betweenHonn's testimony and Mrs. Theis' first leave-of-absencememorandum (noted above), that Harris not onlydirected Honn to deny having given Mrs. Waite's 30-dayextension, but also Mrs. Theis'. Then, not wanting thewritten records to show Mrs. Theis' first leave of absenceexpiring on August 22 (the day she received the 30-dayextension),Honn probably had the first memorandumredrafted to show an unrequested 3-week leave. Next, re-calling a second report on file from the doctor dated Au-gust 17, predicting Mrs. Theis' release on September 1and requesting an extension until then Honn probablymade out a second memorandum, dated it back to August19, and extended her leave 4 days, from August 28 toSeptember I -without notifying her. This Would explainwhy the Company was terminating Mrs. Theis for failingto report after September 1, when she believed her leaveextended until September 22. (Mrs. Theis crediblytestified that Honn did not mention receiving the doctor'sAugust 17 report when she called Hann on August 22, KING RADIO CORP., INC.asking for the longer leave extension.)However, even as-suming that the two leave-of-absence memorandums,dated August 15 and 19, were made out in good faith onthose dates,Ifind that absent a discriminatory motiva-tion, the Company would not have terminated this valuedemployee as it did for not returning 2 workdays after therelease date predicted by the doctor over 2 weeks earlier,without notifying her of that leave expiration date orchecking with either her or the doctor. The Company'sdiscriminatory motivation is also shown by Mrs. Theis'credited testimony that after the election(in which sheacted as a union observer),Supervisor Stewart startedtreating her differently and "Just didn't have very muchto do with me,stayed away from me"- that "I don'tthink I have been able to carry on a decent conversationwith Mr. Stewart since the day of the election,becauseMr. Stewart would not allow it. ..Nine times out often he just walked off. He wouldn'teven give me ananswer." (Stewart was not called to testify.)The Company also contends that Mrs. Theis was a su-pervisor.However, it is clear from Honn's testimony thatshe did not have any supervisory authority. Honntestified that at the new plant where Mrs. Theis worked,he was in charge of the quality assurance department, andQuality ControlSupervisor Stewart reported to him.Under Stewart were three inspection lead girls, and underthem, about 28 inspectors.Explaining their respective du-ties,Honn testified that "an inspector's job is to make adecision, to accept or reject the item she is inspecting inaccordance with specific standards. . . .In turn ... if theinspector was unable to make a decision firmly based onthe standards...the lead lady was to attempt to assisther in making this decision.If the lead lady was unable tointerpret or help her make the decision...the lead ladywould, in turn, get Bob Stewart,and ... if Stewart cameto no decision, I would be called in to make the decision."The lead girls "would assign the work as it came in topeople to see we had a flow of material through inspec-tion....She would confer with Bob Stewart as to theneeds for additional inspectors or less inspectors on aspecific production line she might be responsiblefor." Atthe time in question, the Company had not published ajob description for the inspection lead girls,and the com-pany counsel indicated that he did not know if the jobdescription published later changed their duties in anyway. I find that Honn and Stewart responsibly directedand supervisedthe 31inspectors and lead girls in thequality assurance department at the new plant,that theduties of the inspection lead girls in assigning the workand conferring with Stewart regarding the staffingproblems on the different production lines were merelyroutine, that the lead girl's advising with an inspector onwhether a particular item met inspection standards con-stituted the type of advice which a more skilled and ex-perienced employee would give to a newer employee, andthat Mrs. Theis was therefore not a supervisor as definedin the Act.In view of the obviously discriminatory nature of Mrs.Theis'discharge,Ifind that the discharge violated Sec-tion 8(a)(3) and(1) of the Act.e.Pat Bennettand Betty LikeOn October 12, the Companysuspended productionline employee Pat Bennett and ProductionSupervisorBettyLike for solicitingunion membership in violation ofthe no-solicitation rule (which,as found heretofore, was659discriminatorilypromulgated on June 22 during thepreelection campaign).Solicitation for various other pur-poses had continued during working hours in workingareas at the new plant,supervisors had participated insuch solicitation,and October 22 was the first time theviolations were not overlooked and the rule was enforced.Production Superintendent Bible herself implied com-pany knowledge of the continued solicitation by testifyingthat since June 22, she participated in one collection, and"There has been other collections.They wasn't supposedto do it on company time, but I couldn'tprove theydidn't." The Company had not investigated to find out.On the morning of October 12, the Company learned(in the words of Personnel Director Richard Johnson)that "the cards were really coming in the back door and[that] was the day for the big drive for membership." He"expected that sometime during that day we were goingto have problems in the area of violation of a rule on sol-iciting."That afternoon,he was notified by Mrs. BiblethatMrs. Bennett had been observed soliciting for theUnion during working hours.Johnson and Mrs. Biblesummoned Mrs. Bennett to the conference room. Ac-cording to Johnson,he asked her if she had been solicitingunion memberships during working hours, and she saidshe did not know exactly what "soliciting"meant, butthat she had asked a girl to join the Union during workinghours. Mrs. Bennett acknowledged that she should haveknown better because of the way the matter was handled:that Mrs. Like had whispered to her, "Here is your unioncard to fill out, and would you ask the rest of the girls thatstarted to work for the company at the same time you didbecause you know them better than I?" Then,accordingtoMrs. Bennett's testimony,Johnson told her, "Well,don't you know that companies don't want unions?"(Although I find that Johnson was generally a trustworthywitness, and credit most his testimony,he appeared onthe defensive,seeking to conceal his indiscretion, whenhe denied making this statement.I credit Mrs. Bennett'stestimony to this effect, finding that she likewise ap-peared to be a truthful witness.)Thereafter she agreed toput her statement about Mrs.Likein writing,and signeda statement which Johnson prepared,to the effect thatMrs. Like had given her a union card during workinghours and asked her to sign it and to solicit other girls.Johnson then suspended Mrs. Bennett until furthernotice.Mrs. Like was called in and questioned next. Accord-ing to Johnson's credited testimony, he questioned herand she at first admitted asking one girl to join the Unionduring working hours.(Idiscredit Mrs. Bible's testimonythat Mrs. Like first denied passing out cards on companytime.)Thereafter as testified by Johnson,Mrs. Likebegan changing her story,stating that she was on break atthe time but the girl was not, and then that the girl was onbreak but she was not. Johnson further credibly testifiedthatMrs. Like made other conflicting statements andkept changing the time of the incident. (Mrs. Like hadgiven a different account on the stand about what hadtranspired.Although she appeared to be a truthful wit-ness when testifying about other matters, I got the im-pression that she was fabricating her account of what hap-pened on October 12 in the hope of regaining her job. Itherefore credit the testimony of Johnson and Mrs.Bennett where their accounts of the incident differ fromMrs. Like's.) Johnson concluded the conference bytellingMrs. Like he was sure she was aware of the ruleand the reason for it, that she had violated it in a willful 660DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner,"asking employees to join, interfering with theirwork during working hours," and that the Company wasplacing her on indefinite suspension.The Company didnotmake any further investigation of the matter. Noother violations were reported.Thereafter,according to Johnson's testimony, hediscussed the matter with Company Counsel Haynes,and Vice Presidents Weltsch and Harris, giving hisrecommendation that "it is two entirely different situa-tions.. . [O]n the one hand we had an employee [Mrs.Bennett] that did violate a rule, but was certainly honestand straightforward about it, and .she wasn't fullyaware of the seriousness of the situation.On the otherhand ... Betty Like was far less than completely truthful.was a supervisory person, andindicated a lack ofjudgment, and . . because she seemed to he more instru-mental in the situation than Pat Bennett did, I recommendher termination."On October 18, the Company wroteletters,placingMrs. Bennett on a 2-week disciplinarysuspension, and discharged Mrs Like for "misconduct."Mrs. Bennett did not return to work after the suspension.One day earlier, on October 17, the Company posteda "clarification" of the no-solicitation rule "and of thelaws governing union membership," stating that "Em-ployees who do interfere with production and conductsuch activities during work hours will be subject todisciplinary action," but that "We have no objection tothose activities during non-work hours and in non-workareas, providing such activities do not interfere withproduction " The notice also stated that the employees'right to join or refrain from joining a union was protectedby law and "The Company takes no position in the matterone way or the other." Although the evidence clearlyshows that this "clarification" did nothing to stop the con-tinuing solicitation on company time for nonunion pur-poses, and that it was posted in response to the Union'sdrive for membership after bargaining began, the GeneralCounsel did not allege it as a separate violation, and I donot rule on its legality. However, I do find that its posting,one day before the disciplinary action was taken againstthe two suspended persons, demonstrated to the plantemployees why Mrs.Bennettand Mrs. Like had beensuspended even though other solicitation had been con-doned or ignoredAt the time of her suspension, Mrs Bennett had beenemployed less than 3 weeks. Johnson admitted that shewas a good worker, "As far as I know," and Mrs. BibletoldMrs.Bennett onOctober 12 at the time of hersuspension that she had done a good job at the Company.From the credited evidence and all the circumstances,Ifind that thereal reasonforMrsBennett's2-weeksuspension, as well as Mrs Like's discharge, was nottheir mere violation of the no-solicitation rule (which wasnot otherwise being enforced), but their violation of therule in a particular way- soliciting membership in theUnion. I find that Mrs Bennett's suspension was dis-criminatorily motivated, to discourage membership in theUnion, in violation of Section 8(a)(3) and (1) of the Act.Mrs Like, however, was then a supervisor. At the timeof the election, the parties were in dispute whether sheand the 12 other production lead girls did in fact have su-pervisory authorityThe "lead girl" job description,adopted years before, was in large part outdated. The Re-gional Director, finding that the record in the representa-tion case failed to disclose that the lead girls possessed orexercised any of the powers of a supervisor, but notingthe high ratio of employees to admitted supervisors, heldinhisDecision and Direction of Election, in Case17-RC-5060, that the production lead girls could votesubject to challenge. Since the election, an assistantproduction superintendent (then called an assistantproduction supervisor under Production Supervisor Bi-ble) told Mrs Like about 2 months before her dischargethat the "assistant production supervisors" were nolonger responsible for the girls talking, but that theproduction lead girls were fully responsible. Thereafter,the Company reclassified the production lead girls, mak-ing them production supervisors, issuing them superviso-ry badges to wear,and conductinga supervisorytrainingprogram. Previously there was a serious question (as in-dicated by credited testimony herein) concerning whetherthe Company in fact permitted the lead girls to exerciseany supervisory authority, and as already mentioned,Mrs. Bible revealed that the Company did not regardthem to be a part of supervision (by excluding them whenCounsel Haynes met with "everyone in supervision" onthe afternoon after the election). However, on October12, the production supervisors were supervisors asdefined in the Act. I so ruled at the hearing.Despite Mrs. Like's supervisory status at the time, theGeneral Counsel contends in his brief that she "wasdischarged not for engaging in union activities but forviolating a no-solicitation rule which the Respondent dis-criminatorily promulgated and published," and that "therecord clearly demonstrates that the net effect of Mrs.Like's discharge was to cause non-supervisory em-ployees to fear that the Respondent would take the sameaction against them if they violated this unlawful no-so-licitation rule. Thus Mrs. Like's discharge by the Respond-entmust be found to have been in violation of Section8(a)(1) of the Act." I do not agree. I find that the Com-pany had promulgated among the employees the super-visory status of the production supervisor, and that itsdischarge of Mrs. Like as a supervisor did not tend to in-terfere with the employees' legitimate union activities.I therefore find that the discharge of Production Super-visor Like did not violate Section 8(a)(1) of the Act.3.Delayin bargainingOn June 30 the Union won the election by a vote,among the unchallenged ballots, of 182 to 114. The Re-gional Director overruled the Company's objections andcertified the Union on August 19. Thereafter, the Com-pany filed a request for review, which the Board deniedon September 21. The Company then recognized theUnion as the certified bargaining representative of theunit employees,and entered into negotiations with theUnion.On August 4 and 30, the Union wrote the Companyletters, seeking grievance meetings to discuss the allegeddiscriminatory discharge of employees Doris Owens andMarie Thomas. On August 25, the Union made a writtenrequest for certain payroll and other information toprepare for negotiations.The Companyanswered therequests for grievance meetings by writing that theUnion's letters had been forwarded to Company CounselHaynes, and ignored the request for bargaining informa-tionuntil September 23, when Haynes answered, "I nowhave authority to meet with you." Negotiations began onOctober 4, and the Company thereafter furnished theUnion information on 8 of the I I items requested in theAugust 25 letter, and promised to furnish additional in-formation when compiled. KING RADIO CORP., INC.The Company denies that it was obligated to bargainwith the Union until the Board ruled on its request forreview.Iassume,without deciding, that an employer whoisactingin good faith may delaymeetingwith a union,furnishing information, and bargaining until the certifica-tion is issuedand until any request for review is denied.Here, however, the General Counsel had made out astrongcase of bad faithImmediately after the election on the afternoon of June30, when the company counsel met with the supervision,the Company began making unilateral changes in workingconditions.That afternoon, it canceled its program ofmaking payroll deductions for savings bonds, and promul-gated a new, discriminatorily motivated no-talking rule.Thereafter it adopted various pretexts for discriminatori-ly dischargingunionsupporters, and gave no response tothe Union's repeated requests for grievance meetings todiscuss this allegedly discriminatory action It announceda new retirement policy, and stripped an employee of herseniority and fringe benefits, thereby inducing her in theabsence of union representation to accept retirement. Itignored the fact that eight plant clerical employees werepart of thebargaining unit,and changed their payday fromthe weekly basis for unit employees to the biweekly basisfor excluded employeesAfter carefully evaluating all the evidence, and con-sidering all the circumstances (including the patent fabri-cationsin the testimony of Harris, Mrs. Bible, and Honnat the hearing), I find that the Company decided at theabove-mentioned June 30 meeting of supervision to at-tempt to overcome the election defeat by (a) "crackingdown" on the employees and changing working condi-tions "to show the employees that their statutory rightswere meaningless," as contended by the General Coun-sel, (b) discouraging future support of the Union througha discriminatory enforcement of the no-solicitation andno-talking rules, and (c)utilizingthe expected delays inthe representation proceeding to find pretexts for deci-matingthe ranks of the Union, thereby undermining theUnion and weakening its bargaining position In makingthese findings, I rely in part on the notice the Companymailed its employees early in September, predicting that"It may be a matter of several months before we receiveany word from the N L.R.B." on the Company's requestfor review, and stating that the Company was not legallyobligated to negotiate in the meantime. This was sent inthe context of four discriminatory discharges of unionsupporters, the failure of the Company to respond to theUnion's requests for grievance meetings, and the an-nouncementof the new retirement policy, resulting in theretirementof one employee already. I also rely in part onthe conduct of the Company on October 12, when theUnion inaugurateda campaignto secure memberships(after the Company started negotiating on October 4).Although solicitations for various purposes had con-tinued on company time for months, the Company im-mediately suspended a new employee, without priorwarning, when she admitted soliciting one membershipduringworking hours.I therefore find that the Company acted in bad faith, tounderminetheUnion, when it refused until after Sep-tember 21 to discuss the discriminatory discharges and tosupply the information requested for bargaining, in viola-tion of Section 8(a)(5) and (1).It isnoted that the Company contends that a deter-mination should be made in this proceeding whether thecertificationwas valid and whether the Company is661legally obligated to recognize the Union. Those may havebeen issues if the Company had refused to bargain afterthe denial of the request for review, and then had attackedthe certification. However, the Company clearly waivedthose issueswhen, after September 21, it honored thecertification, recognized the Union, and began bargain-ing. Such a waiver would obviously follow, as recognizedinN.L.R.B. v. Blades Manufacturing Corporation, 344F.2d 998, 1005 (C.A. 5) The court, indicating thatthere the employer was exercising its only means to ob-tain review of the question of validity of the Union's cer-tification, stated: "To have bargained collectively withthe employees' representative would have prejudicedlitigationof the Company's contrary position." Here,having waived any challenges it may have had to the Au-gust 19 certification, the Company is bound to honor thecertification,in a unitof "all production and maintenanceemployees at the 400 NorthRogersRoad and 139 SouthBrockway, Olathe, Kansas, plants of King Radio Cor-poration, Inc., including plant-clerical employees, but ex-cluding the office-clerical employees, accounting depart-ment employees, research and development employees,and professional employees, guards, and supervisorswithin the meaning of the Act."Ialso note thatin hisbrief, the General Counsel doesnot challenge the Trial Examiner's dismissalat the hear-ing of the allegation of additional violations in the com-plaint.CONCLUSIONS OF LAW1.By discharging Marie Thomas on July 20, DorisOwens on July 29, Vivian Waite on September 1, andFlorence Theis on September 6, because of their unionactivities, the Companyengaged inunfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.2.By suspending Pat Bennett on October 12, for a 2-week period, for violating the discriminatory no-solicita-tion rule, the Company violated Section 8(a)(3) and (1) ofthe Act.3.The Company did not violate the Act by discharg-ing Production Supervisor Betty Like for violating the no-solicitation rule on October 12.4.By promulgating an invalid no-solicitation rule andengaging in coercive interrogation before the election,and by making unilateral changes in working conditionsand delaying bargaining after the election to underminethe Union, the Company violated Section 8(a)(1) and (5)of the Act.5.All production and maintenance employees at the400 North Rogers Road and 139 South Brockway,Olathe, Kansas, plants of King Radio Corporation, Inc.,including plant-clerical employees, but excluding the of-fice-clericalemployees, accounting department em-ployees, research and development employees, andprofessional employees, guards, and supervisors withinthe meaning of the Act, constitute an appropriate bargain-ing unit.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist from such conduct, and totake certain affirmative action, which I find necessary to308-926 0-70-43 662DECISIONSOF NATIONALLABOR RELATIONS BOARDremedy and to remove the effect of the unfair labor prac-tices and to effectuate the policies of the ActThe Respondent having discriminatorily dischargedMarieThomas,DorisOwens,VivianWaite,andFlorence Theis, I shall recommend that it be ordered tooffer them reinstatement with backpay computed in themanner set forth inF.W.Woolworth Company,90NLRB 289, with interest at 6 percent per annum, as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716.Becauseof Respondent's unlawful campaign to decimatethe ranks of the Union after the election in order toweaken the Union's bargaining position, I shall not onlyrecommend that the Respondent be ordered to make PatBennett whole for the loss of pay suffered by reason ofher discriminatory 2-week suspension (plus 6 percent in-terest), but also that the Respondent be ordered to rein-state her. Assuming to be true Respondent's contention(not supported by evidence) that it and the Union hadagreed in negotiations before the hearing that the retire-ment policy would continue, such an agreement on thematter would have been reached following Respondent'scampaign to undermine the Union, and months after themandatory policy had become an accomplished fact andemployee Helen West had been induced to accept retire-ment by depriving her of all fringe benefits and herseniority. In order to remove the coercive effects ofRespondent's unlawful conduct, I shall recommend thattheRespondent be ordered to rescind the mandatoryretirement policy and to offer Mrs West reinstatementwith backpay computed in the manner described above.In view of Respondent's bad faith in delaying bargain-ing, and its unilateral and discriminatory actions after theelection, designed to undermine the Union, I find that afurther remedy is necessary to dissipate the effect of thisunlawful conduct on the bargaining. In order to permit afull year of untrammeled bargaining, I shall recommendthat the Respondent be ordered, for 1 year followingRespondent's posting of the attached notice, to regard theUnion as if the initial year of the certification has not ex-pired.Because of the serious nature of the unfair labor prac-ticeswhich the Respondent has committed, showing adisregard for the policies of the Act, I shall recommendthat it be ordered to cease and desist from in any mannerinfringing on the rights guaranteed to its employees bySection 7 of the Act.Accordingly, on the basis of the foregoing findings andconclusions, and on the entire record, I recommend, pur-suant to Section 10(c) of the Act, issuance of the follow-ing:ORDERRespondent,King Radio Corporation,Inc , its officers,agents, successors,and assigns,shall-1.Cease and desist from:(a)Attempting to undermine Communications Work-ers of America,AFL-CIO, by delayingbargaining inbad faith,discriminating against union supporters, andmaking unilateral changes in working conditions.(b)Discharging,suspending,or otherwise discriminat-ing against any employee because of his membership in,or his activities on behalf of, the above-named Union orany other labor organization.(c)Promulgating,maintaining, or enforcing a ruleprohibiting employees from soliciting on behalf of theUnion while permitting solicitation for other purposes.(d)Maintainingorenforcing its discriminatorilymotivated no-talking and warning-notice rules, withoutprejudice to its right to bargain with the Union concerningvalid, nondiscriminatory rules.(e)Coercively interrogating employees concerningtheir union sympathies and union activities.(f)In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Marie Thomas, Doris Owens, Vivian Waite,Florence Theis, Pat Bennett, and Helen West full rein-statement to their former or substantially equivalent posi-tions, without prejudice to their seniority, their status inthe profit-sharing plan, and other rights and privileges,and make them whole in the manner set forth in the sec-tion of the Trial Examiner's Decision entitled "TheRemedy."(b)Rescind its mandatory retirement policy, requiringemployees to retire at age 65 or lose their seniority andfringe benefits.(c)Expunge from its personnel records all warningnotices issued pursuant to its discriminatory warning-notice rule.(d)Restore its program of making payroll deductionsfor savings bonds upon the request of bargaining unit em-ployees.(e)Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theappropriate unit and, if an understanding is reached,reduce it to writing and sign it. For 1 year following theposting of the attached notice marked "Appendix," re-gard the Union as if the initial year of the certification hasnot expired.(f)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(g)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all recordsnecessary to analyze the amount of backpay due underthe terms of this Order.(h)Post at its plants in Olathe, Kansas, copies of theattached notice marked "Appendix."e Copies of suchnotice, on forms provided by the Regional Director forRegion 17, aftei being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are^ In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice in the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order" KING RADIO CORP., INC.not altered, defaced, or covered by any other material.(i)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of the receipt of thisDecision,what steps the Respondent had taken tocomply herewith.7IT IS ALSO ORDERED that the complaint be dismissed in-sofar as it alleges violations of the Act not specificallyfound herein.7 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL OFFER Marie Thomas, Doris Owens,VivianWaite, Florence Theis, Pat Bennett, andHelen West reinstatement, and pay them for earningsthey have lost as a result of our unlawful actionsagainst them.WE WILL NOT try to undermine CommunicationsWorkers of America, AFL-CIO, by delaying bar-gaining,discriminating againstunionsupporters, andunlawfully changing working conditions without bar-gaining.WE WILL NOT enforce any rule against solicitingfor the Union while permitting solicitations for otherpurposes.WE WILL NOT enforce the no-talking rule we un-lawfully adopted after the election without bargain-ing with the Union.WE WILL cancel all written warnings given underthe warning-notice rule we adopted after the electionwithout bargaining.WE WILL withdraw the policy we adopted afterthe election without bargaining, requiring employeesto retire at age 65 or lose their seniority and fringebenefits.663WE WILL restore our program of making payrolldeductions for savings bonds.WE WILL,NOT coercively interrogate employeesabout theirunionsympathies and union activities.WE WILL NOT discharge, suspend, or discriminateagainst any employee for supporting Communica-tionsWorkers of America, AFL-CIO, or any otherunion.WE WILL NOT interfere with our employees' unionactivities.WE WILL bargain in good faith with the Union, asifthe first year of the certification were nowbeginning, and reduce to writing andsignany agree-ment reached, covering:All production and maintenance employees atthe 400 North Rogers Road and 139 SouthBrockway,Olathe,Kansas, plants of KingRadio Corporation, Inc., including plant-clericalemployees, but excluding the office-clerical em-ployees,accountingdepartment employees,researchand development employees, andprofessional employees, guards, and supervisorswithin the meaning of the Act.DatedByKING RADIO CORPORATION,INC.(Employer)(Representative)(Title)NOTE: Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material. .If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office,Room 610,Federal Building, 601 E. 12th Street, Kansas City, Mis-souri 64106, Telephone 374-5181.